             Case 2:21-cv-00113-BJR Document 69 Filed 08/04/21 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7

 8                                                              The Honorable Barbara J. Rothstein
 9
                             UNITED STATES DISTRICT COURT
10                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
11

12   D.S. by and through her next friend
     TARA URS; et al.,
13
                                Plaintiffs,
14
            v.                                            NO. 2:21-cv-00113-BJR
15
     WASHINGTON STATE                                     STIPULATION AND ORDER
16   DEPARTMENT OF CHILDREN,                              REGARDING DISCOVERY
     YOUTH, AND FAMILIES; et al.,                         RESPONSES AND AMENDMENT
17
                                Defendants.               TO SCHEDULING ORDER
18

19
                                              I. STIPULATION
20
            The parties, by and through their respective attorneys of record, report to the Court that
21
     they are actively engaged in mediation efforts facilitated by mediator Kathleen Noonan. In
22
     furtherance of these efforts and to allow the parties to focus on the possible resolution of this
23
     matter, the parties hereby stipulate to the following:
24

25
26
              Case 2:21-cv-00113-BJR Document 69 Filed 08/04/21 Page 2 of 6




 1            1.      The parties agree to a stay of discovery until August 27, 2021, meaning that
 2   neither party has the duty to answer or respond to discovery requests served on them, with
 3   following exceptions:
 4                 a. Defendants’ production of Named Plaintiff H.A.’s case file as soon as possible,
 5                    including the potential disclosure of email correspondence after exchange of
 6                    search terms by the parties and discussions regarding volume to be produced;
 7                 b. Plaintiffs’ taking of two depositions related to the H.A. case file;
 8                 c. Defendants’ production of the RDA Phase 1 data report and other data related to
 9                    youth who are staying in hotels, motels, or offices or for one-night stays, as agreed
10                    by the parties; and
11                 d. Defendants’ continuation of their efforts to assemble case file information on the
12                    other named Plaintiffs by the end of the stay of discovery.
13            2.      The parties agree that the current pretrial schedule in this matter (Dkt. No. 22, as
14   amended by Dkt. No. 61) should be amended such that Plaintiffs’ motion for class certification
15   will be filed on or by November 2, 2021.
16            3.         The parties agree that this Court should enter an order that approves and adopts
17   this stipulation.
18   RESPECTFULLY SUBMITTED this 23rd day of July 2021.
19
     PLAINTIFFS’ COUNSEL                                ROBERT W. FERGUSON
20                                                      Attorney General

21                                                      s/Daniel J. Judge
     s/Susan Kas
     SUSAN KAS, WSBA No. 36592                          DANIEL J. JUDGE, WSBA No. 17392
22                                                      Senior Counsel
     Disability Rights Washington
     CHRISTOPHER CARNEY,                                WILLIAM MCGINTY,
23                                                      WSBA No. 41868
     WSBA No. 30325
     Carney Gillespie PLLP                              JAMES M. RICHARDSON III,
24                                                      WSBA No. 45095
     LEECIA WELCH, WSBA No. 26590
     National Center for Youth Law                      Assistant Attorneys General
25
     Attorneys for Plaintiffs                           Attorneys for Defendants
26
               Case 2:21-cv-00113-BJR Document 69 Filed 08/04/21 Page 3 of 6




 1                                              II.      ORDER
 2
     IT IS HEREBY ORDERED that:
 3
          1.        The stipulation of the parties is APPROVED AND ADOPTED. Dkt. No. 22, as
 4
     amended by Dkt. No. 61, is further AMENDED: Plaintiffs’ Motion for Class Certification is to
 5
     be filed on or by November 2, 2021.
 6

 7        2.        Discovery in this matter is stayed until August 27, 2021, meaning that neither

 8   party has the duty to answer or respond to discovery requests served on them, with following
 9   exceptions:
10
                 a. Defendants’ production of Named Plaintiff H.A’s case file as soon as possible,
11
                    including the potential disclosure of email correspondence after exchange of
12
                    search terms by the parties and discussions regarding volume to be produced;
13

14               b. Plaintiffs’ taking of two depositions related to the H.A. case file;

15               c. Defendants’ production of the RDA Phase 1 data report and other data related to

16                  youth who are staying in hotels, motels, or offices or for one-night stays, as agreed
17                  by the parties; and
18
                 d. Defendants’ continuation of their efforts to assemble case file information on the
19
                    other named Plaintiffs by the end of the stay of discovery.
20
          Dated this 4th day of August, 2021.
21

22

23                                                    ______________________________________
                                                      BARBARA J. ROTHSTEIN
24                                                    UNITED STATES DISTRICT JUDGE
25
26
             Case 2:21-cv-00113-BJR Document 69 Filed 08/04/21 Page 4 of 6




 1   Presented by:
 2

 3   s/Susan Kas____________________________
     SUSAN KAS, WSBA No. 36592
 4   DISABILITY RIGHTS WASHINGTON
     315 5th Avenue South, Suite 850
 5   Seattle, WA 98104
     Telephone:    (206) 324-1521
 6
     Fax:          (206) 957-0729
 7   Email:        susank@dr-wa.org

 8
     CARNEY GILLESPIE PLLP
 9   CHRISTOPHER CARNEY, WSBA No. 30325
     600 1st Avenue, Suite LL08
10
     Seattle, WA 98104
11   Telephone:    (206) 445-0212
     Fax:          (206) 238-9987
12   Email:        christopher.carney@carneygillespie.com
13

14   NATIONAL CENTER FOR YOUTH LAW
     LEECIA WELCH, WSBA No. 26590
15   1212 Broadway, Suite 600
     Oakland, CA 94612
16   Telephone:   (510) 835-8098
     Fax:         (510) 835-8099
17   Email:       lwelch@youthlaw.org
18
     Attorneys for Plaintiffs
19

20

21

22

23

24

25
26
            Case 2:21-cv-00113-BJR Document 69 Filed 08/04/21 Page 5 of 6




 1   Approved for Entry by:
 2
     ROBERT W. FERGUSON
 3   Attorney General

 4
     s/Daniel J. Judge
 5   DANIEL J. JUDGE, WSBA No. 17392
     Senior Counsel
 6
     WILLIAM MCGINTY, WSBA No. 41868
 7   JAMES M. RICHARDSON III, WSBA No. 45095
     Assistant Attorneys General
 8
     Office of the Attorney General
 9   7141 Cleanwater Drive SW
     PO Box 40124 Olympia, WA 98504-0124
10
     Telephone:     (360) 586-6565
11   Fax:           (360) 586-6659
     Email:         Daniel.Judge@atg.wa.gov
12                  William.McGinty@atg.wa.gov
                    James.RichardsonIII@atg.wa.gov
13

14   Attorneys for Defendants

15

16

17

18

19

20

21

22

23

24

25
26
             Case 2:21-cv-00113-BJR Document 69 Filed 08/04/21 Page 6 of 6




 1                                    CERTIFICATE OF SERVICE
 2
            I hereby certify that on July 23, 2021, I caused to be electronically filed the foregoing
 3
     with the Clerk of the Court using the CM/ECF system which will send notification of such
 4
     filing to the following:
 5
                    Daniel Judge                   danielj@atg.wa.gov
 6
                    William McGinty                WilliamM1@atg.wa.gov
 7                  James Richardson               james.richardsoniii@atg.wa.gov

 8          I certify under penalty of perjury under the laws of the state of Washington that the
 9   foregoing is true and correct.
10
            DATED this 23rd day of July, 2021.
11
                                                   /s/Mona Rennie
12                                                 Mona Rennie, Legal Assistant
                                                   Disability Rights Washington
13

14

15

16

17

18

19

20

21

22

23

24

25
26
